t c summary opinion united_states tax_court gale jordan petitioner v commissioner of internal revenue respondent lora a jarrett petitioner v commissioner of internal revenue respondent docket nos 3058-12s 3059-12s filed date latif oduola-owoo for petitioners christopher d bradley for respondent summary opinion buch judge these cases were heard pursuant to sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to unless otherwise indicated all section references are to the internal continued sec_7463 the decisions to be entered are not reviewable by any other court and this opinion may not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner gale jordan’s federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined a deficiency of dollar_figure in petitioner lora a jarrett’s federal_income_tax for and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners were carrying on a rental property business in and whether petitioners are liable for the accuracy-related_penalties we find that the property was not placed_in_service in and thus petitioners may not deduct the expenses relating to the property for further petitioners are liable for their respective accuracy- related penalties background at the time petitioners filed their petitions they resided in virginia petitioners purchased a single-family house in virginia on date petitioner gale jordan made repairs of dollar_figure and reported other expenses of dollar_figure relating to the property on her schedule e supplemental income and continued revenue code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure loss petitioner lora a jarrett made repairs of dollar_figure and reported other expenses of dollar_figure relating to the property on her schedule e petitioners purchased the house with the intent to rent it but it was not actually rented at any time in petitioners’ sole rental applicant in applied to rent the house on date which was before petitioners acquired it however petitioners did not check the applicant’s creditworthiness until date as a result of that credit check petitioners determined they would not rent the house to the applicant petitioners had a second rental applicant in a woman who applied to rent the house on date the applicant was eligible for section housing assistance after the application hud sent an inspector who stated that additional repairs to the house were required before the applicant could rent it petitioner lora a jarrett testified at trial regarding the inspection stating the section housing program under the united_states housing act of authorizes a private landlord who rents to a low-income tenant to receive assistance payments from the department of housing and urban development hud in an amount calculated to make up the difference between the tenant’s rent payments and the contract rent agreed upon by the landlord and hud see 508_us_10 see also u s c sec 1437f because it was section at the time that she put in her application and we thought it okay section sent an inspector out and we had a few additional things that we had to do before they would--took-- finally approved her application so to us yes it was ready for rent until they came back and said we need you to do these things and we did them and that’s when she was able to move in the second applicant moved into the house in date petitioners reported a placed-in-service date for the house of date on their respective form sec_4562 depreciation and amortization on date respondent issued a notice_of_deficiency to each petitioner determining that the house was not ready and available to rent in and thus the expenses petitioners incurred for the property should have been capitalized as a result of that determination respondent recharacterized their claimed real_estate tax_payments and mortgage interest payments as itemized_deductions these adjustments also caused a computational adjustment to petitioner lora a jarrett’s recovery rebate credit additionally respondent determined an accuracy-related_penalty for each petitioner under sec_6662 petitioners timely filed petitions disputing respondent’s determinations discussion sec_162 generally allows a deduction for ordinary and necessary expenses paid in connection with carrying_on_a_trade_or_business sec_212 generally allows a deduction for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income such expenses however must be associated with a trade_or_business or other income-producing activity that is functioning at the time the expenses are incurred a taxpayer is not carrying_on_a_trade_or_business for sec_162 purposes until the business is functioning as a going concern and performing the activities for which it was organized business operations with respect to the activity must have actually commenced until that time expenses related to that activity are not ‘ordinary and necessary’ expenses currently deductible under sec_162 nor are they deductible under sec_212 but rather are ‘start-up’ or 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date see also woody v commissioner tcmemo_2009_93 aff’d 403_fedappx_519 d c cir glotov v commissioner tcmemo_2007_147 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also glotov v commissioner tcmemo_2007_147 mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir ‘pre-opening’ expenses startup expenses although not currently deductible may generally be deducted over time pursuant to sec_195 whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case the court has focused on three factors to indicate the existence of a trade_or_business whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced the parties have stipulated to the first factor with respect to the second factor in petitioners were not yet regularly and actively involved in the activity petitioners’ activity was property rental to support the assertion that they were regularly and actively involved in holding out woody v commissioner tcmemo_2009_93 citing hardy v commissioner t c pincite woody v commissioner tcmemo_2009_93 woody v commissioner tcmemo_2009_93 see also 480_us_23 312_us_212 62_tc_781 aff’d without published opinion 519_f2d_1406 7th cir see woody v commissioner tcmemo_2009_93 see also mcmanus v commissioner tcmemo_1987_457 aff’d without published opinion 865_f2d_255 4th cir the house for rent in petitioners state that they engaged in word-of-mouth advertising throughout however the only evidence of actively working to rent the property is the single rental application that was completed more than a month before petitioners owned the property there is no evidence supporting any advertising in after petitioners purchased the house instead the evidence reflects that petitioners did not attempt to rent the house immediately after they purchased it rather they made repairs to it it appears the first time they turned their attention back to renting the house was date when they checked the creditworthiness of the first applicant alternatively the facts supporting petitioners’ claim that they were regularly actively engaged in renting out the property in include the application the communications with hud for the section program the hud inspection the additional repairs required and made and the applicant’s actually renting the house starting in date the third factor requires that the activity has actually commenced the mere purchase of a property is not enough if that property is not held out for rent or actually rented the fact that a taxpayer was looking for or secured a tenant before actually purchasing the property is not sufficient to indicate the start of a 114_tc_333 business therefore petitioners’ word-of-mouth advertising and solicitation of the application before they owned the house does not rise to the level of starting a business a taxpayer is not carrying_on_a_trade_or_business under sec_162 until the business is functioning as a going concern and performing the activities for which it was organized therefore until the repairs are completed and the house is held out for rent or actually rented petitioners’ business is not functioning as a going concern it is notable that hud required additional repairs before it would agree that the house was suitable for rental by the applicant from that it is clear that the house was not ready to be occupied in we also find it noteworthy that both petitioners reported a placed-in-service date for the house of date on their federal_income_tax returnsdollar_figure a review of the record reflects that petitioners were not regularly and actively involved in renting out the property in the activity did not commence until sometime in when the application was submitted 83_tc_103 rev’d on other grounds 794_f2d_1157 6th cir woody v commissioner tcmemo_2009_93 richmond television corp v united_states f 2d pincite see also golotov v commissioner tcmemo_2007_147 see 121_tc_308 finding that positions taken in a tax_return signed by a taxpayer may be treated as admissions petitioners had dealings with hud the house was made suitable for occupancy and the house was actually rented petitioners have not met their burden to show that the startup phase was completed and that the business began in thus the repairs and other expenses relating to the property were not ordinary and necessary business_expenses for and are considered startup expenses that cannot be currently deducted accuracy-related_penalty sec_6662 and b imposes a penalty on any portion of an underpayment that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code the term disregard includes any careless reckless or intentional disregard neither petitioner disputed the penalty in her petition or an amended petition rule b provides for issues to be tried by consent petitioners retained counsel for trial but they did not raise the issue of penalties at trial therefore each petitioner is liable for the accuracy- related penalty for dollar_figure sec_6662 see rule b conclusion we conclude that the house was not placed_in_service in therefore petitioners are not entitled to deduct expenses related to the house on their respective schedules e further petitioners are liable for their respective accuracy-related_penalties for to reflect the foregoing decisions will be entered for respondent
